Citation Nr: 0814105	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  03-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
stab wound scar of the right posterior thorax.

2.  Whether the RO's claimed failure to respond to 
correspondence from the veteran dated July 14, 1997, 
constitutes clear and unmistakable error (CUE).

3.  Entitlement to a rating in excess of 10 percent prior to 
July 2, 1998, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  Specifically, the veteran appeals from 1) a June 
1995 RO rating decision that assigned a 10 percent rating for 
a stab wound scar of the right posterior thorax; 2) a 
November 2001 RO rating decision assigning an increased 
rating for PTSD from 10 percent to 30 percent, effective 
August 7, 2000 (since appealed and revised to a rating of 100 
percent effective July 2, 1998), and 3) a March 2007 RO 
rating decision finding no CUE "regarding the issue of 
failure to take action on correspondence dated July 14, 
1997."

The veteran has also claimed CUE in a February 2005 Board 
decision on the ground that the Board did not assign an 
effective date for the 100 percent rating for PTSD it granted 
in that case.  In its February 2005 decision the Board 
effectively granted an effective date back to April 7, 2000, 
for a 100 percent rating for PTSD, and remanded the issue of 
entitlement to an earlier effective date for this rating to 
the RO for initial adjudication.  Since the veteran has 
claimed CUE over a matter which the Board had not finally 
decided in its February 2005 decision, but rather had 
remanded to the RO for initial adjudication, the Board finds 
that the veteran's Board CUE claim is not a cognizable matter 
under the law over which it may properly exercise 
jurisdiction, and therefore dismisses the matter without 
prejudice to refiling.  See 38 C.F.R. § 20.101(d).
 
This case was the subject of May 2004 and January 2008 
hearings before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran's stab wound scar of the right posterior 
thorax is stable, superficial, well-healed, and tender and 
painful.  An additional service-connected disability rating 
of 10 percent for moderate injury to the underlying muscle 
group is in effect, and the rating of the disability due to 
this muscle group injury is not a matter currently on appeal.

2.  With respect to his claim of RO CUE, the veteran has not 
alleged or identified a legal or factual error in an RO 
rating decision. 

3.  On August 15, 1997, the RO received from the veteran 
written correspondence withdrawing his appeal concerning a 
claim for an increased rating for PTSD, and expressing 
acceptance of the 10 percent rating assigned in an RO rating 
decision dated August 7, 1997.

4.  The RO has construed correspondence received from the 
veteran dated July 2, 1998, as a claim for an increased 
rating for PTSD, and has assigned a 100 percent rating for 
PTSD from July 2, 1998, forward.

5.  The medical evidence of record does not demonstrate an 
increase in disability due to PTSD during the period from 
August 8, 1997, through July 1, 1998.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for a stab wound scar of the right posterior 
thorax are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2007).

2.  The appellant has not raised a proper claim of CUE in an 
RO rating decision; the proper remedy in such cases is for 
the Board to dismiss the claim without prejudice to refiling.  
38 C.F.R. § 3.105(a) (2007); Simmons v. Principi, 17 Vet. 
App. 104, 114 (2003).

3.  The August 7, 1997, RO rating decision that granted a 10 
percent rating for PTSD, effective November 7, 1996, is 
final; the veteran withdrew his appeal as to the issue of an 
increased rating for PTSD in correspondence received by the 
RO on August 15, 1997.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204(b) (1997).

4.  The criteria for an effective date earlier than July 2, 
1998, for a rating in excess of 10 percent for PTSD, are not 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim.  

The Board finds that the Veterans Claims Assistance Act of 
2000 (VCAA) is not applicable to the veteran's CUE claim.  
The Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA 
does not apply to Board CUE motions); Baldwin v. Principi, 15 
Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

A September 2005 VCAA letter explained the evidence necessary 
to substantiate the claims for an increased rating for the 
veteran's stab wound scar of the right posterior thorax, and 
his claim for an earlier effective date for an increased 
rating for his PTSD.  The letter informed the appellant of 
what evidence was required to substantiate his claims, and 
also informed him of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claims.  In so doing, the letters addressed the 
matters of assignment of effective dates and higher ratings.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.   

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.").  See also Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.   The claimant demonstrated that there was actual 
knowledge of what was needed to establish the claim.  Actual 
knowledge is established by statements by the claimant and 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  Here, the 
veteran has been provided notice of the laws and regulations 
applicable to his claims 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Although the letter was issued after initial 
adjudication of these matters, the issues were thereafter 
readjudicated and a statement of the case and supplemental 
statements of the case, as applicable, were issued to the 
veteran.  Thus, any defect as to timing of the VCAA notice is 
thereby cured and rendered no more than harmless, non-
prejudicial error.  


Duty to assist

With regard to the duty to assist, the claims files contain 
service medical records, extensive reports of post-service 
treatment and hospitalization, and multiple reports of VA 
examinations.  Additionally, the claims files contain the 
veteran's statements in support of his claims.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence that would 
have a reasonable possibility of substantiating his claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
available relevant records that have not yet been obtained.

Increased Rating for Stab Wound Scar of the Right Posterior 
Thorax

Increased Ratings Generally

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

In the case of Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
the United States Court of Appeals for Veterans Claims noted 
that while pyramiding of disabilities is to be avoided 
pursuant to 38 U.S.C. § 1155 and 38 C.F.R. § 4.14, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury permitting two different 
disability ratings.  Esteban, 6 Vet. App. at 261.  The 
critical element is that none of the symptomatology for one 
condition is duplicative of or overlapping with the 
symptomatology of the other condition.  Id. at 262.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Vazquez-Flores v. Brown, 22 Vet. App. 37 (2008).  
However, "staged" ratings are appropriate for an increased 
rating claim, if the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Scar Rating Criteria

The rating criteria for evaluation of scars changed as of 
August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  For the period through August 29, 2002, the veteran's 
scar must be rated under the older criteria, regardless of 
whether the new criteria are more favorable to his claim; 
while, for the period from August 30, 2002, forward, the 
veteran's claim should be rated pursuant to the set of 
criteria which is more favorable to his claim.  See 
VAOPGCPREC 3-2000.
 
Pursuant to 38 C.F.R. § 4.118 as in effect prior to August 
30, 2002, superficial scars that are poorly nourished, with 
repeated ulceration, and scars that are tender and painful on 
objective observation warrant a 10 percent evaluation under 
Diagnostic Codes 7803 and 7804, respectively.  Other scars 
can be rated on limitation of the part affected.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805, as 
in effect from August 30, 2002, read as follows:

7803 Scars, superficial, unstable: rated at 10 percent.

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

7804 Scars, superficial, painful on examination: rated at 10 
percent.

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation. (See § 4.68 of this part on the amputation rule.)

7805 Scars, other; Rate on limitation of function of affected 
part.

Increased Rating Scar -- Analysis

As an initial matter, the Board notes that the veteran is 
currently rated under three diagnostic codes for 
complications and residuals of a stab wound during service.  
He is rated at 10 percent for moderate disability of the 
muscles of respiration (muscle group XXI) pursuant to 38 
C.F.R. § 4.73, Diagnostic Code 5321; at the noncompensable 
level for a thoracotomy scar, pursuant to Diagnostic Code 
7805; and at 10 percent for the stab wound scar, based on the 
pain caused by the scar, pursuant to Diagnostic Code 7804.  
The matter on appeal is entitlement to a rating in excess of 
10 percent for the stab wound scar, apart from injuries to 
muscle group XXI and residuals of the thoracotomy scar.

At a VA examination in August 1996, the examiner did not 
distinguish the stab wound scar from the thoracotomy scar, 
but instead discussed both scars and all associated 
functional impairment together.  He noted in the area of the 
stab wounds (later, a January 2006 VA examiner distinguished 
the single stab wound scar from the thoracotomy scar--see 
below) two well-healed lacerations, both 1 inch in length.  
One was horizontal, and one was vertical.  They were both 
located in the posterior axillary line on the right just 
below the nipple line.  Moderate pressures to these scars 
provoked pain.  The veteran indicated that extending the 
right shoulder beyond 80 degrees provoked pain.  He said he 
was unable to crutch his hands behind his neck or the small 
of the back because it provoked pain in the area of the 
scars.  The right upper extremity revealed good muscle 
development and good strength.  Examination of the lungs 
revealed that they were clear except that deep breathing 
provoked some pain in the area of the above-described scars.  
The examiner opined that the pain in the right chest provoked 
under the conditions described at the examination and also 
provoked by right shoulder motion were related to the 
residuals of the old right chest stab wounds.  The examiner 
described the residuals as "scarring and nerve injury of the 
chest wall and probably pleura at the site of the stab 
wounds."

A December 2005 VA examiner found that less than one percent 
of the veteran's body skin area was affected by the scars, 
and described the scars as well-healed.  

In a January 2006 addendum, a VA Medical Center Chief of 
Surgery supplemented the October 2005 VA examiner's opinion.  
His January 2006 addendum report separately identified the 
scar that resulted from the stab wound itself.  The matter on 
appeal is the rating for this stab wound scar scar, and it is 
currently rated as 10 percent disabling.  To the extent the 
veteran incurred additional muscle injury as a result of the 
stab wound, the veteran is separately rated at 10 percent for 
moderate muscle injury, a rating that is not currently on 
appeal.  To rate the veteran's stab wound scar based on 
functional limitation rated as disability of this muscle 
group would constitute impermissible pyramiding of disability 
ratings.  Since the January 2006 supplemental VA examination 
more clearly delineated the symptomatology attributable to 
the stab wound scar, as separate from the thoracotomy scar 
and damage to muscle group XXI, the Board finds that this 
examination is most accurate for purposes of rating the 
severity the stab wound scar. 

At the supplemental VA examination in January 2006, the 
veteran was noted to have a scar caused by a stab wound and 
located just lateral to and just inferior to the mid-level of 
the right scapula.  This stab wound scar was 3 centimeters 
long and 2 millimeters wide.  It was pigmented, not adherent, 
and mildly tender, with no depression and no keloid 
formation.  The examiner opined that the veteran experienced 
no functional impairment due to this scar.  The examiner 
further identified and discussed the symptoms attributable to 
the veteran's separately rated thoracotomy scar.  

The August 1996 VA examiner found that the scar was tender 
and painful.  The September 2005 VA examiner found that less 
than one percent of the veteran's body skin area was 
affected.  The January 2006 VA examiner described the scar as 
not adherent and mildly tender, with no depression and no 
keloid formation.  Thus, the stab wound scar is tender, 
painful, superficial and stable.  There are no VA treatment 
records that are not consistent with the VA examiners' 
findings.  The Board accepts the specific findings of the 
January 2006 addendum from a VA Chief of Surgery that the 
stab wound scar itself (considered apart from the damage to 
muscle group XXI and the thoracotomy scar) was productive of 
no functional impairment.  Under the rating criteria in 
effect prior to August 30, 2002, a 10 percent evaluation 
under Diagnostic Code 7804, is warranted.  This is the 
maximum available rating under this diagnostic code.  Without 
consideration of additional functional limitation (rated 
separately under Diagnostic Code 5321), there is no 
additional available rating for the scar itself.   Similarly, 
pursuant to Diagnostic Code 7804 as in effect from August 30, 
2002, forward, the appropriate rating for a scar that is 
superficial and painful on examination is 10 percent.  Again, 
without considering other functional limitation, there is no 
additional or higher rating available under the rating 
schedule for this scar.  As noted above, any functional 
limitation described by the August 1996 VA examiner is 
accounted for by the 10 percent rating pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5321, for moderate muscle injury, a 
rating that is not a matter currently on appeal.  Additional 
separate ratings for the scar would constitute impermissible 
pyramiding, contrary to 38 C.F.R. § 4.14.

In sum, the Board finds that a rating in excess of 10 percent 
for a stab wound scar of the right posterior thorax is not 
warranted for any period during the pendency of the veteran's 
current claim under the earlier skin rating criteria, or 
under the newer rating criteria as in effect from August 30, 
2002, forward.  See VAOPGCPREC 3-2000; Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Clear and Unmistakable Error

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  In order for a claim of CUE 
to be valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 
25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  Further, the error must be "undebatable" and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

The proper remedy for the Board, when confronted with an 
inadequately plead CUE claim, whether that claim collaterally 
attacks a Board decision, see 38 C.F.R. § 20.1404(b), or an 
RO decision, see 38 C.F.R. § 3.105(a), is to dismiss that 
challenge without prejudice.  Simmons v. Principi, 17 Vet. 
App. 104, 114 (2003).

The veteran's initial allegation of CUE was received in 
February 2006.  He alleged that VA's "refusal to process" a 
document dated July 14, 2007, and received by VA from him on 
July 18, 1997, was CUE.  In correspondence received in April 
2007 the veteran elaborated that the letter dated July 14, 
1997, was intended to initiate a new claim for benefits 
because of his increased problems with PTSD after a February 
1997 cerebrovascular accident.  He contended that the July 
14, 1997, letter should be viewed as a new claim for benefits 
or "as an informal Notice of Disagreement with denied 
benefits for my February 1997 CVA claim."



The July 14, 1997, correspondence in question reads as 
follows:

I am applying for increase compensation for my PTSD 
condition now rated at 10%.

        I am on medication and being treated at Hines VAMC.

Please obtain my records from Hines VAMC to assist me 
with my claim.

At that time, the veteran's PTSD was rated as noncompensably 
disabling.  The issue of an increased rating for PTSD was a 
matter for which an appeal to the Board had been perfected.  
In an August 7, 1997, RO rating decision, the rating for PTSD 
was increased to 10 percent, effective November 1996.  In a 
statement received on August 15, 2007, the veteran wrote:

This is to inform you that I am satisfied with the 10 
percent rating for my Post Traumatic Stress Disorder, as 
per rating decision dated August 7, 1997.

Therefore, please withdraw my appeal and my request for 
a Travel Board Hearing.

        Thank You.

The Board finds that the veteran has not submitted a pleading 
sufficient to give rise to a claim of RO clear and 
unmistakable error.  As a threshold matter, he has not 
alleged or identified a legal or factual error in an RO 
rating decision.  As a result, the proper remedy for the 
Board is to dismiss the veteran's CUE challenge without 
prejudice to refiling.  Simmons v. Principi, 17 Vet. App. 
104, 114 (2003). 

Earlier Effective Date for Rating in Excess of 10 Percent for 
PTSD

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

One exception is that the effective date of an award of 
increased compensation to a veteran shall be the earliest 
date as of which it is ascertainable that an increase in 
disability has occurred, if the application for an increased 
rating is received within one year of the increase in 
disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  Otherwise, the effective date is the date of 
receipt of claim, or the date entitlement arose, which ever 
is later.  38 C.F.R. § 3.400(o)(1).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105 (West 2002). 

The veteran seeks a rating in excess of 10 percent prior to 
July 2, 1998, for post traumatic stress disorder (PTSD).  His 
service-connected PTSD is rated as 100 percent disabling from 
July 2, 1998, forward.

In December 1991, the veteran filed a claim for service 
connection for PTSD.  In a rating decision dated in October 
1992, the RO granted service connection for PTSD, and 
assigned a noncompensable (0 percent) rating for this 
disability.  The veteran did not submit a notice of 
disagreement within one year of notice of this decision, and 
the decision became final.  See 38 U.S.C.A. § 7105.
 
In January 1995, the veteran filed a claim for an increased 
rating for PTSD.  In June 1995, the RO denied the claim for 
compensable rating.  The veteran perfected an appeal as to 
this decision.  During the course of the appeal, in an August 
7, 1997, rating decision, the RO granted an increased rating 
of 10 percent for PTSD, effective November 7, 1996.  On 
August 15, 1997, the RO received written correspondence from 
the veteran stating, "This is to inform you that I am 
satisfied with the 10 percent rating for my Post Traumatic 
Stress Disorder, as per rating decision dated August 7, 1997.  
Therefore, please withdraw my appeal and my request for a 
Travel Board Hearing.  Thank you."  This writing constituted 
a valid withdrawal of the notice of disagreement and 
substantive appeal with respect to the issue of entitlement 
to an increased rating for PTSD.  See 38 C.F.R. § 20.204(b) 
(1997).  As a result, there no longer existed a timely notice 
of disagreement with the June 1995 RO and subsequent rating 
decisions pertaining to entitlement to an increased rating 
for PTSD, and the decisions became final.  See 38 U.S.C.A. 
§ 7105.  

On July 2, 1998, the veteran requested a hearing before the 
Board of Veterans Appeals "concerning my claim for service 
connection PTSD condition [sic]."  Affording the veteran all 
benefit of the doubt, the RO has construed this 
correspondence as the date of a new claim for an increased 
rating for PTSD. 

After receipt of additional VA medical records, a March 2000 
RO rating decision denied a rating in excess of 10 percent 
for PTSD.  Subsequently, additional VA treatment records were 
received and a VA examination was conducted, and in a 
November 2001 rating decision, the RO granted an increased 
rating for PTSD, from 10 percent to 30 percent, effective 
August 7, 2000.  The veteran appealed this rating decision, 
and, in March 2005, the RO increased the rating to 100 
percent, effective July 2, 1998.  The veteran seeks earlier 
effective date for an increased rating for PTSD.

As discussed above, by written correspondence received on 
August 15, 1997, the veteran withdrew his appeal for an 
increased rating for PTSD.  Also as discussed above, the RO 
has liberally construed the veteran's July 2, 1998, request 
for a Board hearing as the date of the current claim for an 
increased rating for PTSD, and has accordingly assigned the 
effective date for the current 100 percent rating as July 2, 
1998.  The applicable rule in the present case is that the 
effective date of an award of increased compensation to a 
veteran shall be the earliest  date as of which it is 
ascertainable that an increase in disability has occurred, if 
application is received within one year of such date.  38 
U.S.C.A. § 5110(b)(2); 3.400(o)(2). However, because the 
veteran withdrew his appeal for an increased rating for PTSD 
by correspondence dated on August 15, 1997, in which he 
stated that he was satisfied with the 10 percent rating 
assigned for Post Traumatic Stress Disorder, as per rating 
decision dated August 7, 1997, the 10 percent rating is final 
as of August 7, 1997, absent a showing of clear and 
unmistakable error in that decision.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).  Thus, absent a finding of CUE, a 
rating in excess of 10 percent could take effect no earlier 
than August 8, 1997, the day after the final August 7, 1997, 
RO rating decision.
    
The veteran experienced a debilitating cerebrovascular 
accident (i.e., a stroke) in February 1997.  If the medical 
evidence demonstrated that the veteran experienced an 
increase in disability due to PTSD between August 8, 1997, 
the day after the now-final August 7, 1997, RO rating 
decision assigning a 10 percent rating for PTSD and what the 
RO has construed as the July 2, 1998 (as of which date a 
100pecnet rating for PTSD is in effect), date of claim for an 
increased rating for PTSD, he could be entitled to an 
increased rating above 10 percent for PTSD during this time 
frame.  38 U.S.C.A. § 5110(b)(2); 3.400(o)(2).

An August 7, 1997, VA treatment record notes that the veteran 
was not accepting his disabilities well and was angry and had 
shown signs of depression and anxiety related to the stroke.  
An August 10, 1997, nursing note states that the veteran had 
returned from pass and was in good spirits and stable 
condition.  An August 12, 1997, treatment physician's note 
states that the veteran "currently has no symptoms of 
PTSD."  The veteran was discharged from the hospital on or 
about August 14, 1997.  On September 12, 1997, the veteran 
cancelled his initial post-hospitalization appointment at the 
VA mental health clinic.  

As noted above, on July 2, 1998, the RO received what it has 
construed as a claim for an increased rating for PTSD, and he 
is rated at 100 percent for PTSD from this date forward.  
Treatment records do show an increase in severity of his PTSD 
from July, 1998, forward.  A VA social work note dated on 
July 14, 1998, states that the veteran was angry and 
dysphoric, and complained of frustration in dealing with 
hospital staff.  He wanted "alternative treatments" for his 
stroke and disabilities and rejected the clinician's 
recommendation of psychotherapy.  On July 17, 1998, the 
veteran was seen by a resident physician in the mental health 
clinic.  The physician informed the veteran of the 
possibility that he may have a mood disorder, but the veteran 
refused treatment.  The diagnosis was depression, not 
otherwise specified.  In November 1998, the veteran was 
referred by a VA clinical for a psychiatric referral in light 
of a history of depression, PTSD, and fleeting thoughts of 
hurting himself.  In December 1998, the veteran began mental 
health treatment at a VA mental health clinic.   The veteran 
stated at intake that he had become more depressed over the 
last three months, and that his stroke-related disability had 
exacerbated his PTSD symptoms.  He described suicidal 
ideation over the past two months, but denied he would harm 
himself and had no plans to do so.  He said he would be 
willing to come to psychotherapy once per week.  The 
diagnoses were major depressive episode and chronic PTSD.  In 
January 2000, the veteran was hospitalized for three days due 
to a recent exacerbation of his psychiatric condition, after 
being admitted to the emergency room three times over the 
prior week.  A March 2000 letter from the veteran's treating 
physician states that the veteran's PTSD had worsened due his 
service-connected February 1997 stroke.  

However, for the time from August 8, 1997, to the effective 
date of the effective 100 percent rating for PTSD, July 2, 
1998, however, an increase in disability due to PTSD is not 
shown by VA treatment records.  Records during this time 
frame include an August 10, 1997, nursing note that states 
that the veteran had returned from pass and was in good 
spirits and stable condition.  An August 12, 1997, treatment 
physician's note states that the veteran "currently has no 
symptoms of PTSD."  The veteran was discharged from the 
hospital on or about August 14, 1997.  On September 12, 1997, 
the veteran cancelled his initial post-hospitalization 
appointment at the VA mental health clinic, and there are no 
significant psychiatric findings in the treatment records 
until July 14, 1998, a time for which the veteran's PTSD is 
rated as 100 percent disabling.  The VA treatment records do 
show a significant increase in symptomatology arguably 
beginning in mid-July 1998, and certainly in the later months 
of 1998, but a 100 percent rating for PTSD for this period is 
already in effect.  By contrast, an increase in disability 
due to PTSD is not shown for the period from August 8, 1997, 
to July 1, 1998.

In light of the foregoing, a rating in excess of 10 percent 
for PTSD is not warranted prior to July 2, 1998.  38 U.S.C.A. 
§ 5110(b)(2); 3.400(o)(2).




ORDER

Entitlement to a rating in excess of 10 percent for a stab 
wound scar of the right posterior thorax is denied.

The veteran's claim of CUE based on a contention that the RO 
did not properly act on correspondence from him dated July 
14, 1997, is dismissed without prejudice to refiling.

An effective date earlier than July 2, 1998, for a rating in 
excess of 10 percent for PTSD, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


